                 Case
               Case    18-2300, DocumentDocument
                    1:17-cv-07859-LGS    106, 10/07/2019,
                                                  88 Filed2674632,
                                                           10/07/19Page1
                                                                     Pageof1 1of 1
                                                                                              N.Y.S.D. Case #
                                                                                              17-cv-7859(LGS)

                            UNITED STATES COURT OF APPEALS
                                       FOR THE
                                    SECOND CIRCUIT
                                                _________________

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      7th day of October, two thousand and nineteen.

      ______________________________

       KT Corporation, KTSAT Corporation,                   STATEMENT OF COSTS

                    Petitioners - Appellants,               Docket No. 18-2300

       v.

       ABS Holdings, Ltd., ABS Global, Ltd.,
                                                                                           Oct 07 2019
                 Respondents - Appellees.
      ______________________________



             IT IS HEREBY ORDERED that costs are taxed in favor of the Appellees in the amount
      of $218.00.


                                                            For the Court:
                                                            Catherine O’Hagan Wolfe,
                                                            Clerk of Court




CERTIFIED COPY ISSUED ON 10/07/2019
